

MORTGAGE, COLLATERAL
*
 UNITED STATES OF AMERICA
ASSIGNMENT, SECURITY
   

  AGREEMENT AND

*
 STATE OF
FINANCING STATEMENT
     
*
 COUNTY/PARISH OF____________

 BY

     
*
 

 NGS SUB. CORP.

     
*
 

 

 *

*

*

*

*

*

*

*

*

*

 

 


BE IT KNOWN, that on this 2nd day of February, 2005, before me, the undersigned
Notary Public duly commissioned and qualified, personally came and appeared:


NGS SUB. CORP., a Delaware corporation (the “Mortgagor”), having a mailing
address of 820 Gessner, Suite 1340, Houston, Texas 77024, and a federal taxpayer
identification number with the last four digits of _____, appearing herein by
and through its undersigned officer, duly authorized by resolutions of its Board
of Directors, a certified copy of which is attached hereto,


who declared that Mortgagor does by these presents declare and acknowledge an
indebtedness unto:


PROSPECT ENERGY CORPORATION, a Maryland corporation (the “Lender”) having a
place of business at 10 East 40th Street, Suite 4400, New York, New York 10016,
and a federal taxpayer identification number with the last four digits of
__________.


RECITALS
 
A. Natural Gas Systems, Inc., a Nevada corporation (the “Borrower”) is indebted
unto the Lender for loans made and to be made pursuant to the terms of a certain
loan agreement (as amended, supplemented or restated from time to time, and all
other agreements given in substitution therefor, or in renewal, extension or
restatement thereof, in whole or in part, being herein called the “Loan
Agreement”) dated as of February 2, 2005, by and between the Borrower and the
Lender.


B. From time to time Borrower will make a portion of the proceeds of the loans
available to Mortgagor for the acquisition of properties and working capital
purposes, and therefore the making of such loans by Lender to Borrower will be
of substantial benefit to Mortgagor, and consequently in order to secure the
full and punctual payment and performance of the Indebtedness (as hereafter
defined), the Mortgagor has agreed to execute and deliver this


 



--------------------------------------------------------------------------------





Mortgage and to grant a mortgage lien and continuing security interest in and to
the Collateral (as hereafter defined).


ARTICLE 1


GENERAL TERMS


Section 1.1 Definitions. As used in this Mortgage, the terms “Borrower”,
“Lender”, “Loan Agreement” and “Mortgagor” shall have the meanings indicated
above. As used in this Mortgage, the following additional terms shall have the
meanings indicated:
 
“Accounts” means all “accounts” (as defined in the UCC) now owned or hereafter
acquired by the Mortgagor, including without limitation accounts resulting from
the sale of Hydrocarbons at the welihead and accounts now or hereafter arising
in connection with the sale or other disposition of any Hydrocarbons, and all
revenues and rights to payment relating to the Mortgagor’s compensation for
services as operator of any Mineral Properties or to joint interest billings or
to amounts recoverable by the Mortgagor from nonoperating parties by virtue of
nonconsent elections or otherwise, and further means all rights accrued,
accruing or to accrue to receive payments of any and every kind under all
Contracts, including without limitation bonuses, rents and royalties which are
payable out of or measured by production of any Hydrocarbons or are otherwise
attributable to the Mineral Properties and all other revenues owing to the
Mortgagor in connection with the Mineral Properties, including revenues from the
treatment, transportation or storage of Hydrocarbons for third parties.


“Advances” has the meaning set forth in Section 4.8 (“Advances by Lender”) of
this Mortgage.


“Collateral” has the meaning set forth in Section 2.2 (“The Security Interests”)
of this Mortgage.


“Collateral Account” has the meaning set forth in Section 5.3 (“Collateral
Account”) of this Mortgage.


“Collateral Documents” means collectively all mortgages, deeds of trust,
pledges, security agreements and other documents by which the Mortgagor or the
Borrower grants Liens and security interests in immovable or movable property to
the Lender.
 


2

--------------------------------------------------------------------------------



“Contracts” means (a) all contracts and agreements described in Exhibit A and
Exhibit B and all other contracts, operating agreements, farm-out or farm-in
agreements, sharing agreements, limited or general partnership agreements, area
of mutual interest agreements, mineral purchase agreements, contracts for the
sale, exchange, transportation or processing of Hydrocarbons, rights-of-way,
easements, surface leases, salt water disposal agreements, service contracts,
permits, franchises, licenses, pooling or unitization agreements, unit
designations and pooling orders now in effect or hereafter entered into by the
Mortgagor affecting any of the Mineral Properties, Equipment or Hydrocarbons now
or hereafter covered hereby, or which are useful or appropriate in drilling for,
producing, treating, handling, storing, transporting or marketing oil, gas or
other minerals produced from any lands affected by the Mineral Properties and
(b) all rights and choses in action (i.e., rights to enforce contracts or to
bring claims thereunder) relating to the foregoing, regardless of whether the
same arose or arise, or the events giving rise thereto occurred or occur on,
before or after the date hereof.


“Default” means the occurrence of any of the events specified as an Event of
Default, whether or not any requirement for notice or lapse of time or other
condition precedent has been satisfied.



“Equipment” means all equipment now owned or hereafter acquired by the
Mortgagor, now or hereafter located on or used in connection with the Mineral
Properties or in connection with the operation thereof or the treating,
handling, storing, transporting, processing, purchasing, exchanging or marketing
of Hydrocarbons, including without limitation all wells, rigs, platforms,
constructions, extraction plants, facilities, gas systems (for gathering,
treating, injection and compression), water systems (for treating, disposal and
injection), compressors, casing, tubing, rods, flow lines, pipelines, derricks,
tanks, separators, pumps, machinery, tools and all other movable property and
fixtures now or hereafter located upon and dedicated to be used in connection
with any of the Mineral Properties, together with all additions, accessories,
parts, attachments, special tools and accessions now and hereafter affixed
thereto or used in connection therewith, and all replacements thereof and
substitutions therefor.

 
“Event of Default” has the meaning set forth in Section 5.1 (“Events Of
Default”) of this Mortgage.




3

--------------------------------------------------------------------------------



“General Intangibles” means all “general intangibles” (as defined in the UCC)
now owned or hereafter acquired by the Mortgagor related to the Mineral
Properties, the Equipment or the Hydrocarbons, the operation of the Mineral
Properties or the Equipment (whether the Mortgagor is operator or non-operator),
or the treating, handling, storing, transporting, processing, purchasing,
exchanging or marketing of Hydrocarbons, or under which the proceeds of
Hydrocarbons arise or are evidenced or governed, and further including, without
limitation, (i) all contractual rights and obligations or indebtedness owing to
the Mortgagor (other than Accounts) from whatever source arising in connection
with the sale or other disposition of any Hydrocarbons, including all rights to
payment owed or received by the Mortgagor pursuant to a “take-or-pay” provision
or gas balancing arrangement, (ii) all Contracts and other general intangibles
now or hereafter arising in connection with or resulting from Contracts, (iii)
all insurance proceeds and unearned insurance premiums affecting all or any part
of the Collateral, and (iv) all amounts received in judgment, settlement,
assignment or otherwise of claims or litigation and all things in action, rights
represented by judgments, claims arising out of tort and other claims relating
to the Collateral, including the right to assert and otherwise to be the
plaintiff and proper party of interest to commence, control, prosecute and
settle such action (whether as claims, counterclaims or otherwise, and whether
involving matters arising from casualty, condemnation, indemnification,
negligence, strict liability, other tort, contract or in any other manner).


“Hydrocarbons” mean all oil, gas, casing head gas, condensate, distillate, other
liquid and gaseous hydrocarbons, sulfur, and all other minerals, whether similar
to the foregoing or not, produced, obtained or secured from or allocable to the
Mineral Properties, and any products refined, processed, recovered or obtained
therefrom, including oil in tanks.


“Indebtedness” means all present and future amounts, liabilities or obligations
of the Borrower or the Mortgagor to the Lender (or to any successor or
transferee of the Note), including without limitation any such amounts,
liabilities or obligations under or pursuant to the Loan Agreement, the Note,
this Mortgage or the other Collateral Documents, whether said amounts,
liabilities or obligations are liquidated or unliquidated, now existing or
hereafter arising, and including without limitation the Note and all other
promissory notes heretofore or hereafter executed by the




4

--------------------------------------------------------------------------------



Borrower pursuant to the Loan Agreement, in principal, interest, deferral and
delinquency charges, prepayment premiums, costs and attorneys’ fees, as therein
stipulated, and under and pursuant to all amendments, supplements and
restatements to any of said documents. The Indebtedness includes without
limitation all Advances and other amounts for which the Mortgagor is obligated
under the terms of this Mortgage. The Indebtedness also includes, without
limitation, all post-petition interest, expenses, and other duties and
liabilities with respect to indebtedness or other obligations described above,
which would be owed but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization, or similar
proceeding. The Indebtedness secured by this Mortgage further continues with
respect to any renewals, modifications, amendments, revisions or extensions of
the Indebtedness. It is contemplated and acknowledged that the Indebtedness may
include future advances or revolving credit loans and advances from time to
time, and that this Mortgage shall have effect, as of the date hereof, to secure
all Indebtedness, regardless of whether any amounts are advanced on the date
hereof or on a later date or, whether having been advanced, are later repaid in
part or in whole and further advances made at a later date. The Indebtedness
secured by this Mortgage further continues with respect to any new obligation
arising from any novation (subjective or objective) of the Indebtedness as
permitted by Louisiana Civil Code Article 1884, as well as to any other
renewals, modifications, amendments, revisions or extensions ofthe Indebtedness.


“Instruments” means all instruments (as defined in the UCC) now owned or
hereafter acquired by the Mortgagor arising in connection with any Accounts, or
under or in connection with any Contracts or other General Intangibles, or
otherwise in connection with the sale or other disposition of any Hydrocarbons,
Equipment, Inventory or Mineral Properties.


“Inventory” means all “inventory” (as defined in the UCC) now owned or hereafter
acquired by the Mortgagor which are now or hereafter produced from or allocable
to the Mineral Properties or located on or used or held for use in connection
with the Mineral Properties or in connection with the operation thereof or the
treating, handling, storing, transporting, processing or marketing of
Hydrocarbons.




5

--------------------------------------------------------------------------------



“Investment Property” means all “investment property” (as defined in the UCC)
now owned or hereafter acquired by the Mortgagor, arising from or pertaining to
any Mineral Properties or the operation thereof or the transporting or marketing
of Hydrocarbons.


“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on jurisprudence, statute or contract, and including but not limited to
the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes. The term “Lien” shall include reservations,
exceptions, encroachments, easements, servitudes, usufructs, rights-of-way,
covenants, conditions, restrictions, leases and other title exceptions and
encumbrances affecting property. For the purposes of this Mortgage, the
Mortgagor shall be deemed to be the owner of any property which it has accrued
or holds subject to a conditional sale agreement, financing lease or other
arrangement pursuant to which title to the property has been retained by or
vested in some other Person for security purposes.


“Mineral Properties” means collectively:


(a) the oil, gas and mineral leases, mineral servitudes, subleases, farmouts,
royalties, operating rights, area of mutual interest rights, and/or other
mineral properties and/or mineral rights and assignments of such mineral rights
which are described in Exhibit A, attached hereto and made a part hereof;


(b) without limitation ofthe foregoing, all other right, title and interest of
Mortgagor, of whatever kind or character (whether now owned or hereafter
acquired by operation of law or otherwise) in and to (i) the oil, gas and/or
mineral leases or other agreements described in Exhibit A hereto, (ii) the lands
described or referred to in Exhibit A (or described in any of the instruments
described or referred to in Exhibit A), without regard to any limitations as to
specific undivided interests, lands or depths that may be set forth in Exhibit A
hereto or in any of the leases or other agreements described in Exhibit A
hereto;


(c) all of Mortgagor’s right, title and interest (whether now owned or hereafter
acquired by operation of law or otherwise) in and to all presently existing and
hereafter created oil, gas and/or




6

--------------------------------------------------------------------------------



mineral unitization, pooling and/or communitization agreements, declarations
and/or orders, and in and to the properties, rights and interests covered and
the units created thereby (including, without limitation, units formed under
orders, rules, regulations or other official acts of any federal, state or other
authority having jurisdiction), which cover, affect or otherwise relate to the
properties, rights and interests described in clause (a) above and described on
Exhibit A;


(d) all of Mortgagor’s right, title and interest (whether now owned or hereafter
acquired by operation of law or otherwise) in and to all easements, servitudes,
rights-of-way, surface leases, licenses, permits and other surface or subsurface
rights, which are now or hereafter used, or held for use, in connection with the
properties, rights and interests described in clause (a), (b) or (c) above, or
in connection with the operation of such properties, rights and interests, or in
connection with the treating, handling, storing, processing, transporting or
marketing of oil, gas, other hydrocarbons, or other minerals produced from (or
allocated to) such properties, rights and interests described on Exhibit A;


(e) all rights, estates, powers and privileges appurtenant to the foregoing
rights, interests and properties; and


(f) all extensions, renewals and corrections of any of the foregoing.


“Mortgage” means this Mortgage, Collateral Assignment, Security Agreement and
Financing Statement, as amended or supplemented from time to time.


“Mortgaged Property” has the meaning set forth in Section 2.1 (“Hypothecation”)
of this Mortgage.


“Note” shall mean the promissory note in the principal amount of $4,800,000.00
made and subscribed by the Borrower to the order of the Lender, together with
any renewal or refinancing note or notes delivered in substitution therefor or
other amendments, supplements, renewals or restatements thereto.


“Other Proceeds” has the meaning set forth in Section 2.3 (“Assignment”) of this
Mortgage.


“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, limited liability
 




--------------------------------------------------------------------------------


 


company, trust, unincorporated organization, government or any agency or
political subdivision thereof, or any other form of entity.


“Proceeds” means all “proceeds” (as defined in the UCC), including without
limitation cash and non-cash proceeds of, and all other profits, rentals or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or realization upon, Collateral,
including without limitation all claims ofthe Mortgagor against third parties
for loss of, damage to or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral, and including proceeds of all such proceeds, in each case whether
now existing or hereafter arising.


“Proceeds of Runs” has the meaning set forth in Section 2.3 (“Assignment”) of
this Mortgage.


“Production Proceeds” has the meaning set forth in Section 2.3 (“Assignment”) of
this Mortgage.


“Security Interests” means the security interests in the Collateral granted
hereunder securing the Indebtedness.


“UCC” means the Uniform Commercial Code, Commercial Laws. Secured Transactions
(Louisiana Revised Statutes 10:9-101 through 9-710) in the State of Louisiana,
as amended from time to time; provided that if by reason of mandatory provisions
of law, the perfection or the effect of perfection or non-perfection of the
Security Interests in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than Louisiana, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.


ARTICLE 2


LIENS AND SECURITY INTERESTS


Section 2.1 Hypothecation. (a) In order to secure the full and punctual payment
and performance of all present and future Indebtedness, the Mortgagor does by
these presents specially mortgage, affect, hypothecate, pledge and assign unto
and in favor of the Lender, to inure to the use and benefit ofthe Lender, all of
Mortgagor’s right, title and interest in and to the following described
property, to-wit:




8

--------------------------------------------------------------------------------



 
(1) The Mineral Properties, together with all rents, issues, profits, products
and proceeds, whether now or hereafter existing or arising, from the Mineral
Properties.


(2) The Mortgagor’s rights in the improvements and other constructions now or
hereafter located on the Mineral Properties, including without limitation the
Equipment, to the extent (i) any such property should constitute or be deemed to
constitute immovable property for the purposes of Louisiana law, including
without limitation any buildings, platforms, structures, towers, rigs or other
immovable property or component parts thereof, or (ii) any such property is
otherwise susceptible of mortgage pursuant to Louisiana Civil Code Article 3286
or Louisiana Mineral Code Article 203.


The descriptions of the Mineral Properties contained in Exhibit A are amplified
by the explanations contained in Exhibit 1 attached hereto and made a part
hereof.


All of the foregoing property and rights covered by and subject to this Mortgage
are herein collectively referred to as the “Mortgaged Property.”


SUBJECT, however, the condition that the Lender shall not be liable in any
respect for the performance of any covenant or obligation of the Mortgagor in
respect of the Mortgaged Property.


The Mortgaged Property is to remain so specially mortgaged, affected and
hypothecated unto and in favor of Lender until the full and final payment or
discharge of the Indebtedness, and Mortgagor is herein and hereby bound and
obligated not to sell or alienate the Mortgaged Property to the prejudice of
this act.


(b) In the event that the Mortgagor acquires (by operation of law or otherwise)
additional undivided interests in some or all of the Mineral Properties, this
Mortgage shall automatically encumber such additions or increases to the
Mortgagor’s interest in the Mineral Properties without need of further act or
document. Further, in the event the Mortgagor becomes the owner of an interest
in any part of the land described either in Exhibit A or in the documents
described in Exhibit A or otherwise subject to or covered by the Mineral
Properties, this Mortgage shall automatically encumber such ownership interest
of the Mortgagor without need of further act or document.


Section 2.2 The Security Interests. In order to secure the full and punctual
payment and performance of all present and future Indebtedness, the Mortgagor
hereby grants to the Lender a continuing security interest in and to all right,
title and interest of the Mortgagor in, to and under the following property,
whether now owned or existing or hereafter acquired or arising and regardless of
where located:
 


 

--------------------------------------------------------------------------------



(1) the Mineral Properties;


(2) the Accounts;


(3) the Hydrocarbons, together with all liens and security interests securing
payment of the proceeds of the Hydrocarbons, including, but not limited to,
those liens and security interests provided for under (i) statutes, rules,
orders or regulations enacted in the jurisdictions in which the Mortgaged
Properties are located, or (ii) statutes, rules, orders or regulations made
applicable to the Mortgaged Properties under federal law (or some combination of
federal and state law);


(4) the Equipment;


(5) the General Intangibles (including the Contracts);


(6) the Collateral Account, all cash deposited therein from time to time, and
other monies and property of any kind of the Mortgagor in the possession or
under the control ofthe Lender;


(7) the Instruments;


(8) the Inventory;


(9) the Investment Property;


(10) all engineering, seismic, reserve, production, accounting, title and legal
data, reports and information and all books and records in any form (including,
without limitation, customer lists, credit files, computer programs, tapes,
disks, punch cards, data processing software, transaction files, master files,
printouts and other computer materials and records) of the Mortgagor pertaining
to any of the Mineral Properties or Collateral; and


(11) all Proceeds and products of all or any of the Collateral described in
clauses 1 through 10 hereof.


The term “Collateral” means each and all of the items and property rights
described in clauses 1-11 above, together with the Mortgaged Property and the
Proceeds Of Runs.


Section 2.3 Assignment. (a) To further secure the full and punctual payment and
performance of all present and future Indebtedness, up to the maximum amount
outstanding at any time and from time to time set forth in Section 2.5 (“Maximum
Amount”) below, the




10

--------------------------------------------------------------------------------



Mortgagor does hereby absolutely, irrevocably and unconditionally pledge, pawn,
assign, transfer and assign to the Lender:


(i) all Hydrocarbons and all monies which accrue to the Mortgagor’s interest in
the Mineral Properties (regardless of whether such monies accrued, and/or the
events which give rise to such accrual occurred, on or before or after the date
hereof) and all present and future rents therefrom (which rents include without
limitation all royalties, delay rentals, shut-in payments and other payments
which are rentals under Title 31 of the Louisiana Revised Statutes) and all
proceeds of the Hydrocarbons (which proceeds include without limitation all
payments for Hydrocarbons not yet delivered, such as those received pursuant to
“take or pay” arrangements) and of the products obtained, produced or processed
from or attributable to the Mineral Properties now or hereafter (herein
collectively referred to as the “Production Proceeds”) and


(ii) all other monies which accrue to Mortgagor’s interest in the Mineral
Properties, and all present and future rents therefrom, which rents include,
without limitation, all royalties, delay rentals, shut-in payments and similar
payments (herein collectively called the “Other Proceeds”).


The Mortgagor hereby authorizes and directs all purchasers of any Hydrocarbons
and all other obligors of Production Proceeds and Other Proceeds (herein
collectively called “Proceeds of Runs”) to pay and deliver to Lender, upon
request therefor by Lender, all of the Proceeds of Runs accruing to the
Mortgagor’s interest without further inquiry as to the rights ofthe Lender to
receive the same. The Mortgagor agrees that such obligors shall have no
responsibility to see to the application of any funds so paid to Lender.


(b) Mortgagor constitutes and appoints Lender as Mortgagor’s special
attorney-in-fact (with full power of substitution, either generally or for such
periods or purposes as Lender may from time to time prescribe) in the name,
place and stead of Mortgagor to do any and every act and exercise any and every
power that Mortgagor might or could do or exercise personally with respect to
all Hydrocarbons and Proceeds of Runs (the same having been assigned by
Mortgagor to Lender pursuant to Section 2.3(a) hereof), expressly inclusive, but
not limited to, the right, power and authority to:


(1) execute and deliver in the name of Mortgagor any and all transfer orders,
division orders, letters in lieu of transfer orders, indemnifications,
certificates and other instruments of every nature that may be requested or
required by any purchaser of Hydrocarbons from any of the Mortgaged Properties
for the purposes of effectuating payment of the Production Proceeds to Lender or
which Lender may otherwise deem necessary or appropriate to effect the intent
and purposes ofthe assignment contained in Section 2.3(a); and


(2) if under any product sales agreements other than division orders or transfer
orders, any Production Proceeds are required to be paid by the purchaser to
Mortgagor so that under such existing agreements payment cannot be made of such
Production Proceeds to


 


 

--------------------------------------------------------------------------------



Lender, to make, execute and enter into such sales agreements or other
agreements as are necessary to direct Production Proceeds to be payable to
Lender;


giving and granting unto said attorney-in-fact full power and authority to do
and perform any and every act and thing whatsoever necessary and requisite to be
done as fully and to all intents and purposes, as Mortgagor might or could do if
personally present. Mortgagor shall be bound thereby as fully and effectively as
if Mortgagor had personally executed, acknowledged and delivered any of the
foregoing certificates or documents. The powers and authorities herein conferred
upon Lender may be exercised by Lender through any person who, at the time of
the execution of the particular instrument, is an officer of Lender. The power
of attorney herein conferred is granted for valuable consideration and hence is
coupled with an interest and is irrevocable so long as the Indebtedness, or any
part thereof, shall remain unpaid. All persons dealing with Lender or any
substitute shall be fully protected in treating the powers and authorities
conferred by this paragraph as continuing in full force and effect until advised
by Lender that all the Indebtedness is fully and finally paid. Lender may, but
shall not be obligated to, take such action as it deems appropriate in an effort
to collect the Production Proceeds and any reasonable expenses (including
reasonable attorney’s fees) so incurred by Lender shall be a demand obligation
of Mortgagor (which obligation the Mortgagor expressly promises to pay) owing by
the Mortgagor to Lender and shall bear interest, from the date expended until
paid, at the rate described in Section 4.8 (“Advances by Lender”) hereof.


(c) Anything contained in this Section 2.3 above notwithstanding, so long as
Mortgagor is not in Default, Lender shall have no right to collect and receive
any Proceeds of Revenue from any obligator or purchaser.


Section 2.4 Condemnation. The Mortgagor hereby assigns to the Lender any and all
awards that may be given or made in any proceedings by any legally constituted
authority to condemn or expropriate the Collateral, or any part thereof, under
power of eminent domain, and if there is such a condemnation or expropriation
and Mortgagor is in Default, the Lender may, at its election, either pay the net
proceeds thereof toward the payment ofthe Indebtedness or pay the net proceeds
thereof to the Mortgagor, provided, that so long as Mortgagor is not in Default,
Lender shall have no right to the proceeds of any condemnation or expropriation.


Section 2.5 Maximum Amount. (a) The maximum amount of the Indebtedness that may
be outstanding at any time and from time to time that this Mortgage secures,
including without limitation as a mortgage and as a collateral assignment, and
including any Advances made and included within the Indebtedness, is twenty
million ($20,000,000.00) dollars.


(b) The Mortgagor acknowledges that this Mortgage secures all Indebtedness under
or pursuant to the Loan Agreement, the Note, this Mortgage or the other
Collateral Documents, whether such loans or advances made or incurred by the
Lender are optional or obligatory by the Lender. This Mortgage is and shall
remain effective, even though the amount of the Indebtedness may now be zero or
may later be reduced to zero, until all of the amounts,
 


12

--------------------------------------------------------------------------------



liabilities and obligations, present and future, comprising the Indebtedness
have been incurred and are extinguished. When no Indebtedness secured by this
Mortgage exists and the Lender is not bound to permit any Indebtedness to be
incurred, this Mortgage may be terminated by the Mortgagor upon thirty (30) days
prior written notice sent by the Mortgagor to the Lender in accordance with the
provisions of this Mortgage, and Lender shall provide Mortgagor with written,
recordable, evidence of termination within said thirty (30) day period.


Section 2.6 Delivery of Transfer Orders. Independent of the other provisions and
authorities herein granted, the Mortgagor agrees to execute and deliver any and
all transfer orders, letters in lieu thereof division orders and other
instruments that may be requested by Lender or that may be required by any
purchaser of any Hydrocarbons for the purpose of effectuating payment of the
Proceeds of Runs to Lender to the extent that said Proceeds are payable to
Lender under the terms of this Mortgage. If under any existing sales agreements,
other than division orders or transfer orders, any Proceeds of Runs are required
to be paid by the purchaser to the Mortgagor so that under such existing
agreements payment cannot be made of such Proceeds of Runs to Lender, the
Mortgagor’s interest in all Proceeds of Runs under such sales agreements and in
all other Proceeds of Runs which for any reason may be paid to the Mortgagor
shall, when received by the Mortgagor, constitute trust funds in the Mortgagor’s
hands and shall be immediately paid over to Lender.


Section 2.7 Change of Purchaser. If Lender is entitled to Proceeds of Runs under
terms of this Mortgage, should any Person now or hereafter purchasing or taking
Hydrocarbons fail to make payment to Lender of the Proceeds of Runs within 30
days of when due, Lender shall have the right to make, or to require the
Mortgagor to make, a change of connection and the right to designate or approve
the purchaser with whose facilities a new connection shall be made, and Lender
shall have no liability or responsibility in connection therewith so long as
ordinary care is used in making such designation.


Section 2.8 Payment of Proceeds. Until such time as Lender is entitled to
receive Proceeds of Runs under the terms of this Mortgage, the purchasers or
other Persons obligated to make such payment shall continue to make payment to
the Mortgagor. Should Lender become entitled to receive payment of the Proceeds
of Runs, Lender shall make written demand upon said Purchaser that payment be
made direct to the Lender. Said written demand shall recite that Mortgagor is in
Default. Any failure to notify such purchasers or other Persons shall not in any
way waive, remit or release the right of the Lender to receive any payments not
theretofore paid over to the Mortgagor before the giving of written notice. In
this regard, in the event payments are made direct to the Lender, and then, at
the request of the Lender payments are, for a period or periods of time, paid to
the Mortgagor, the Lender shall nevertheless have the right, effective upon
written notice, to require future payments be again made to it.


Section 2.9 Limitation of Liability. The Lender and its successors and assigns
are hereby absolved from all liability for failure to enforce collection of the
Proceeds of Runs and from all other responsibility in connection therewith,
except the responsibility of each to account (by application upon the
Indebtedness or otherwise) to the Mortgagor for funds actually
 


13

--------------------------------------------------------------------------------



received. The Mortgagor agrees to indemnify and hold harmless Lender against any
and all liabilities, actions, claims, judgments, costs, charges and attorneys’
fees by reason of the assertion that such parties received, either before or
after payment and performance in full of the Indebtedness, funds from the
production of Hydrocarbons or the Proceeds of Runs claimed by third persons
(and/or funds attributable to sales of production which (i) were made at prices
in excess of the maximum price permitted by or (ii) were otherwise made in
violation of laws, rules, regulations and/or orders governing such sales), and
the Lender shall have the right to defend against any such claims or actions,
employing attorneys of Lender’s own selection and if not furnished with
indemnity satisfactory to them, the Lender shall have the right to compromise
and adjust any such claims, actions and judgments, and in addition to the rights
to be indemnified as herein provided, all amounts paid by the Lender in
compromise, satisfaction or discharge of any such claims, actions or judgments,
and all court costs, attorneys’ fees and other expenses of every character
expended by the Lender pursuant to the provisions of this Section shall be a
demand obligation (which obligation the Mortgagor hereby expressly promises to
pay) owing by the Mortgagor to such parties and shall bear interest, from the
date expended until paid, at the rate described in Section 4.8 (“Advances by
Lender”) hereof. WITHOUT LIMITATION, IT IS THE INTENTION OF MORTGAGOR AND
MORTGAGOR AGREES THAT THE FOREGOING RELEASES AND INDEMNITIES SHALL APPLY TO EACH
INDEMNIFIED PARTY WITH RESPECT TO ALL CLAIMS, DEMANDS, LIABILITIES, LOSSES,
DAMAGES (INCLUDING WITHOUT LIMITATION CONSEQUENTIAL DAMAGES, CAUSES OF ACTION,
JUDGMENTS, PENALTIES, COSTS AND EXPENSES AND FURTHER INCLUDING WITHOUT
LIMITATION REASONABLE ATTORNEYS’ FEES AND EXPENSES, WHICH IN WHOLE OR IN PART
ARE CAUSED BY OR ARISE OUT OF STRICT LIABILITY OR OUT OF THE NEGLIGENCE OF SUCH
(AND/OR ANY OTHER) INDEMNIFIED PARTY. However, such indemnities and releases
shall not apply to any particular indemnified party (but shall apply to the
other indemnified parties) to the extent the subject of the indemnification is
caused by or arises out of the gross negligence or willful misconduct of such
particular indemnified party.


Section 2.10 Duty to Perform. Nothing herein contained shall detract from or
limit the obligation of the Mortgagor to make prompt payment of the Indebtedness
at the time and in the manner provided herein and in the Loan Agreement,
regardless of whether the Proceeds of Runs herein assigned are sufficient to pay
same. The Mortgagor will do and perform every act required of it by this
Mortgage at the time or times and in the manner specified.


Section 2.11 Limitation of Liability. The foregoing mortgage Liens and Security
Interests are granted as security only and shall not subject the Lender to, or
transfer or in any way affect or modify, any obligation or liability of the
Mortgagor with respect to any of the Collateral or any transaction in connection
therewith.


ARTICLE 3


REPRESENTATIONS AND WARRANTIES




14

--------------------------------------------------------------------------------



The Mortgagor represents and warrants to the Lender that:


Section 3.1 Title. The Collateral (including without limitation the Mineral
Properties) is accurately, completely, adequately and sufficiently described
herein and in Exhibit A as required by all applicable laws for this Mortgage to
create a Lien on all of the Collateral. The execution, delivery and performance
of this Mortgage and the creation of the liens hereunder do not violate any
provision of or constitute a default under any operating agreement or other
instrument affecting or comprising any of the Collateral or to which the
Mortgagor is a party. The Mortgagor represents and warrants to the Lender that
(a) the Mineral Properties described in Exhibit A hereto are valid, subsisting
leases and contracts, in full force and effect, (b) all producing wells located
on the lands described in Exhibit A have been drilled, operated and produced in
conformity with all applicable laws, rules and regulations of all regulatory
authorities having jurisdiction, and are subject to no penalties on account of
past production, and that such wells are in fact bottomed under and are
producing from, and the well bores are wholly within, lands described in Exhibit
A (or in the case of wells located on properties unitized therewith, such
unitized properties), (c) the Mortgagor, to the extent of the interest specified
in Exhibit A, has legal, valid and defensible title to each property right or
interest constituting the Mineral Properties, subject to exceptions permitted by
Section 6.2 of the Loan Agreement, and the respective operating interests and
net revenue interests of the Mortgagor in and to the Hydrocarbons as set forth
on Exhibit A hereto, and the Mortgagor’s percentage interests in the Mineral
Properties, cash flow, net income and other distributions and in the cost of
exploration, development and production, all as set forth in Exhibit A hereto,
are true and correct in all material respects and accurately reflect the
respective interests to which the Mortgagor is legally obligated or entitled,
(d) the Mortgagor is not obligated, by virtue of any prepayment under any
contract providing for the sale by the Mortgagor of Hydrocarbons which contains
a “take or pay” clause or under any similar arrangement, to deliver Hydrocarbons
at some future time without then or thereafter receiving full payment therefor,
and (e) no agreement, contract or instrument set forth in Exhibit A or Exhibit B
contains any provision which would prevent the practical realization of the
benefits of this Mortgage as to the Collateral. With respect to all wells
existing on the date hereof, such shares of production and expenses are not
subject to change (pursuant to non-consent provisions of operating agreements
described in Exhibit A or Exhibit B or otherwise) except, and only to the extent
that, such changes are expressly described in Exhibit A. The Mortgagor will
warrant and forever defend the Collateral unto the Lender against every person
whomsoever lawfully claiming the same or any part thereof except persons
claiming under encumbrances of record permitted by Section 6.2 of the Loan
Agreement, and will maintain and preserve the Lien hereby created so long as any
of the Indebtedness remains unpaid.


Section 3.2 Rents, Royalties. All rents, royalties and other payments (except
for those which are being contested in good faith and by appropriate proceedings
and for which the Mortgagor has established adequate reserves and so long as the
payment of same is not a condition to be met in order to maintain an oil, gas
and/or other mineral lease or other agreement in force) due and payable under
the Mineral Properties which are productive of oil and/or gas (or are included
in units productive of oil and/or gas) and all other oil, gas and/or mineral
leases,




15

--------------------------------------------------------------------------------



contracts and other agreements forming a part of the Mortgaged Property, have
been and are being properly and timely paid, and the Mortgagor is not in default
with respect to any obligations (and the Mortgagor is not aware of any default
by any third party with respect to such third party’s obligations) under such
leases, contracts and other agreements, or otherwise attendant to the ownership
or operation of the Collateral, where such default could adversely affect the
ownership or operation of the Collateral to which such obligations relate. The
Mortgagor is not currently accounting (and does not anticipate accounting) for
any royalties, or overriding royalties or other payments out of production, on a
basis (other than delivery in kind) where such payments are based other than on
proceeds received by Mortgagor from sale; the Mortgagor has advised the Lender
in writing of situations, if any, where a contingent liability to so account may
exist.


Section 3.3 No Limitations on Payments for Production. Except as otherwise
specifically disclosed to the Lender in writing with respect to any particular
part of the Mineral Properties, (i) neither Mortgagor, nor its predecessors in
title, have received prepayments (including, but not limited to, payments for
gas not taken pursuant to “take or pay” arrangements) for any Hydrocarbons
produced or to be produced from the Mineral Properties after the date hereof;
(ii) none of the Mineral Properties is subject to any contractual or other
arrangement whereby payment for production is to be deferred for a substantial
period after the month in which such production is delivered (i.e., in the case
of oil not in excess of sixty (60) days, and in the case of gas not in excess of
ninety (90) days); (iii) none of the Mineral Properties is subject to any
contractual, or other, arrangement for the sale of crude oil which cannot be
cancelled on ninety (90) days (or less) notice, and none of the Mineral
Properties is subject to a gas sales contract which contains terms which are not
customary in the industry; (iv) none of the Mineral Properties is subject at the
present time to any regulatory refund obligation and, to the best of Mortgagor’s
knowledge, no facts exist which might cause the same to be imposed; (v) none of
the Mineral Properties is subject to an arrangement or agreement under which any
purchaser or other Person is entitled to “make-up” or otherwise receive
deliveries of Hydrocarbons at any time after the date hereof without paying at
such time the full contract price therefor; and (vi) no Person is entitled to
receive any portion of the interest of the Mortgagor in any Hydrocarbons or to
receive cash or other payments from the Mortgagor to “balance” any
disproportionate allocation of Hydrocarbons under any operating agreement, gas
balancing and storage agreement, gas processing or dehydration agreement, or
other similar agreements.


Section 3.4 Pricing. The prices being received for the production of
Hydrocarbons do not violate any Contract, law or regulation. Where applicable,
all of the wells located on the Mineral Properties and production of
Hydrocarbons therefrom have been properly classified under appropriate
governmental regulations.


Section 3.5 Consents and Preferential Rights. There are no preferential purchase
rights held by third parties affecting any part of the Collateral, or rights of
third parties to prohibit the pledge or mortgage to Lender of any part of the
Collateral without the consent of such third parties.






 

--------------------------------------------------------------------------------



Section 3.6 No Inconsistent Agreements. The Mortgagor has not performed any acts
or signed any agreements which might prevent the Lender from enforcing any of
the terms of this Mortgage or which would limit the Lender in any such
enforcement.


Section 3.7 Status of Contracts. All material Contracts in effect on the date
hereof are specifically listed or Exhibit A or Exhibit B hereof. All of the
Contracts and obligations of the Mortgagor that relate to the Mineral Properties
(i) are in full force and effect and constitute legal, valid and binding
obligations of the Mortgagor, and (ii) neither the Mortgagor nor, to the
knowledge of the Mortgagor, any other party to the Contracts (a) is in breach of
or default, or with the lapse of time or the giving of notice, or both, would be
in breach or default, with respect to any of its obligations thereunder or (b)
has given or threatened to give notice of any default under or inquiry into any
possible default under, or action to alter, terminate, rescind or procure a
judicial reformation of any Contract.


Section 3.8 Accounts. The Accounts represent bona fide obligations of the
respective account debtors, which obligations are free and clear of any set off,
compensation, counterclaim, defense, allowance or adjustment other than
discounts for prompt payment shown on the invoice, and arose in the ordinary
course of the Mortgagor’s business.


Section 3.9 Status of Equipment. To the best of the Mortgagor’s knowledge, the
Equipment, fixtures and other tangible personal property forming a part of the
Collateral are in good repair and condition and are adequate for the normal
operation of the Collateral in accordance with prudent industry standards; all
of such Collateral is located on the Mineral Properties, except for that portion
thereof which is located elsewhere (including that usually located on the
Mineral Properties but now temporarily located elsewhere) in the course of the
normal operation of the Mineral Properties.


Section 3.10 UCC Information. The chief executive office of the Mortgagor has
been continuously located within the State of Texas from and after its
formation. Mortgagor was formed as a legal entity after July 1, 2001. The exact
name of the Mortgagor is set forth on the cover page of this Mortgage.


ARTICLE 4


COVENANTS


Section 4.1 Insurance and Notice. The Mortgagor will procure and maintain for
the benefit of the Lender original paid-up insurance policies against such
liabilities, casualties, risks and contingencies, in such amounts and form and
substance, with such financially sound and reputable companies, and with such
expiration dates, as are acceptable to the Lender, and containing a
non-contributory standard mortgagee clause or its equivalent in favor of the
Lender. The Mortgagor will at all times maintain costs of regaining control of
well insurance or similar insurance to the extent customary in the industry in
the pertinent area of operations. Each policy shall contain an agreement by the
insurer not to cancel or amend the policy without giving the Lender at least
thirty (30) days prior written notice of its intention to do
 


17

--------------------------------------------------------------------------------



so. Upon request of the Lender, the Mortgagor will furnish or cause to be
furnished to the Lender from time to time a summary of the insurance coverage of
the Mortgagor in form and substance satisfactory to the Lender and if requested
will furnish the Lender original certificates of insurance and/or copies of the
applicable policies and all renewals thereof. In the event the Mortgagor should,
for any reason whatsoever, fail to keep the corporeal (tangible) Collateral or
any part thereof so insured, or to keep said policies so payable, or fail to
deliver to the Lender the original or certified policies of insurance and the
renewals therefor upon demand, then the Lender, if it so elects, may itself have
such insurance effected in such amounts and with such companies as it may deem
proper and may pay the premiums therefor (as an Advance as defined hereinbelow).
The Mortgagor will notify the Lender immediately in writing of any material
blowout, fire or other casualty to or accident involving the Mortgaged Property,
the Equipment or the Hydrocarbons, whether or not such blowout, fire, casualty
or accident is covered by insurance. The Mortgagor will promptly further notify
the Mortgagor’s insurance company and to submit an appropriate claim and proof
of claim to the insurance company if such a casualty or accident occurs. In the
event of any loss on any of such policies while Mortgagor is in Default, the
Lender may, at its election, either apply the net proceeds thereof toward the
payment of the Indebtedness or pay the net proceeds thereof to the Mortgagor,
either wholly or in part, and under such conditions as the Lender may determine
to enable the Mortgagor to repair or restore the Collateral. So long as
Mortgagor is not in Default, the net proceeds of any loss on any insurance
policy shall be paid to Mortgagor to repair or restore the collateral or to pay
the Indebtedness at Mortgagor’s election.


Section 4.2 Operation of the Mortgaged Property. Whether or not the Mortgagor is
the operator of the Mortgaged Property, the Mortgagor will, at the Mortgagor’s
own expense, (a) do all things necessary to keep unimpaired the Mortgagor’s
rights in the Mortgaged Property (subject to any permitted abandonment
provisions hereinbelow), (b) cause the lands described in Exhibit A to be
maintained, developed, protected against drainage, and continuously operated for
the production of hydrocarbons in a good and workmanlike manner as would a
prudent operator, and in accordance with generally accepted practices in the
field where the Mortgaged Properties are located and applicable operating
agreements, and (c) cause to be paid, promptly as and when due and payable, all
rentals and royalties payable in respect of the Mortgaged Property, and all
expenses incurred in or arising from the operation or development of the
Mortgaged Property. The Mortgagor will observe and comply with all terms and
provisions, express or implied, of the Mineral Properties, and all agreements
and contracts of any type relating to the Mortgaged Property, in order to keep
the same in full force and effect, including, without limitation, maintenance of
productive capacity of each well or unit comprising the Mortgaged Property, and
will not, without the prior written consent of the Lender, surrender, abandon or
release (or otherwise reduce its rights under) any such lease, in whole or in
part, so long as any well situated thereon (whether or not such well is located
on the Mineral Properties), or located on any unit containing all or any part of
such leases, is capable (or is subject to being made capable through drilling,
reworking or other operations which it would be economically feasible to
conduct) of producing hydrocarbons in commercial quantities (as determined
without considering the effect of this Mortgage but considering the cost of such
drilling, reworking and other operations); provided, however, that the Mortgagor
may, to the extent expressly required


18

--------------------------------------------------------------------------------





by the terms of any such lease under a “Pugh clause” or similar provision, or to
the extent otherwise required by law, confirm to the lessor thereof that the
lease has by its terms terminated as to any specified portion thereof on which
no such well exists. Without the express prior written consent of the Lender,
Mortgagor will not abandon or consent to the abandonment of any well producing
from the Mortgaged Property (or properties unitized therewith) so long as such
well is capable (or is subject to being made capable through drilling, reworking
or other operations which it would be commercially feasible to conduct) of
producing hydrocarbons in commercial quantities (as determined without
considering the effect of this Mortgage but considering the cost of such
drilling, reworking and other operations). The Mortgagor will not without the
express prior written consent of the Lender elect not to participate in a
proposed operation on the Mortgaged Property where the effects of such election
would be the forfeiture either temporarily (i.e., until a certain sum of money
is received out of the forfeited interest) or permanently of any interest in the
Mortgaged Property.


Section 4.3 Pooling and Unitization. The Mortgagor has the right, and is hereby
authorized, to pooi or unitize all or any part of any tract of land described in
Exhibit A, insofar as relates to the Mortgaged Property, with adjacent lands,
leaseholds and other interests, when, in the reasonable judgment of the
Mortgagor, it is necessary or advisable to do so in order to form a drilling
unit to facilitate the orderly development of that part of the Mortgaged
Property affected thereby, or to comply with the requirements of any law or
governmental order or regulation relating to the spacing of wells or proration
of the production therefrom; provided, however, that the Hydrocarbons produced
from any unit so formed shall be allocated among the separately owned tracts or
interests comprising the unit in proportion to the respective surface areas
thereof; and provided further that the Mortgagor is not be entitled to form any
such unit without the written consent of the Lender (which consent shall not be
unreasonably withheld) if the effect of such formation would be to decrease the
amount of Hydrocarbons which would be subject to this Mortgage. Any unit so
formed may relate to one or more zones or horizons, and a unit formed for a
particular zone or horizon need not conform in area to any other unit relating
to a different zone or horizon, and a unit formed for the production of oil need
not conform in area with any unit formed for the production of gas. Immediately
after formation of any such unit, the Mortgagor shall furnish to the Lender a
true copy of the pooling agreement, declaration of pooling or other instrument
creating such unit, in such number of counterparts as the Lender may reasonably
request. The interest in any such unit attributable to the Mortgaged Property
(or any part thereof) included therein shall become a part of the Mortgaged
Property and shall be subject to the Lien hereof in the same manner and with the
same effect as though such unit and the interest of the Mortgagor therein were
specifically described in Exhibit A. The Mortgagor may enter into pooling or
unitization agreements not hereinabove authorized only with the prior written
consent of the Lender.


Section 4.4 Contracts. The Mortgagor will not enter into any operating agreement
or other Contract which materially adversely affects the Collateral or the
Mineral Properties, or which is not in the ordinary course of business. The
Mortgagor will promptly take all action necessary to enforce or secure the
observance or performance of any term, covenant, agreement or condition to be
observed or performed by third parties under any Contract, or any



19

--------------------------------------------------------------------------------



part thereof, or to exercise any of its rights, remedies, powers and privileges
under any Contract, all in accordance with the respective terms thereof The
Mortgagor will not do or permit anything to be done to the Collateral that may
violate the terms of any insurance covering the Collateral or any part thereof


Section 4.5 Filing. The Mortgagor agrees that a carbon, photographic, facsimile,
photostatic or other reproduction of this Mortgage or of a financing statement
is sufficient as a financing statement. This Mortgage may be effective as a
financing statement filed as a fixture filing with respect to all fixtures
included within the Collateral, and shall also be effective as the financing
statement covering as extracted collateral and minerals or the like (including
oil and gas) and other substances of value that may be extracted or severed from
the earth and accounts related thereto. The mailing address of the Mortgagor and
the address of the Lender from which information concerning the Security
Interests evidenced hereunder may be obtained are the respective addresses of
the Mortgagor and the Lender set forth in Article 6. The Mortgagor shall pay all
costs of or incidental to the recording or filing this Mortgage and of any
financing, amendment, continuation, termination or other statements concerning
the Collateral.


Section 4.6 Collateral Indemnity. If the validity or priority of this Mortgage
or any rights, security interests or other interests created or evidenced hereby
shall be attacked, endangered or questioned or if any legal proceedings are
instituted with respect thereto, the Mortgagor will give prompt written notice
thereof to the Lender and at the Mortgagor’s own cost and expense will take
commercially reasonable steps to cure any defect that may be developed or
claimed, and to defend such legal proceedings, and the Lender (whether or not
named as a party to legal proceedings with respect thereto) is hereby authorized
and empowered to take such additional steps as are commercially reasonable for
the defense of any such legal proceedings or the protection of the validity or
priority of this Mortgage and the rights, security interests and other interests
created or evidenced hereby, and all reasonable expenses so incurred shall be
considered Advances as provided in Section 4.8 (“Advances by Lender”) hereof,
and shall be a part of the Indebtedness.
 
Section 4.7 Taxation of Mortgage. In the event that any governmental authority
shall impose any taxation of mortgages or the indebtedness they secure, the
Mortgagor agrees to pay such governmental taxes, assessments or charges either
to the governmental authority or to the Lender, as provided by law.
 

Section 4.8 Advances by Lender. Should the Mortgagor fail to pay same within ten
(10) business days of written demand, the Mortgagor authorizes the Lender in the
Lender’s discretion to advance any sums necessary for the purpose of paying (i)
insurance premiums, (ii) taxes, forced contributions, service charges, local
assessments and governmental charges, (iii) any Liens or encumbrances affecting
the Collateral (whether superior or subordinate to the Lien of this Mortgage)
not permitted by this Mortgage or the Loan Agreement, (iv) necessary repairs and
maintenance expenses or (v) any other amounts which are covered by the Loan
Agreement or which the Lender deems necessary and appropriate to preserve the
validity and ranking of this Mortgage, to cure any Defaults or to prevent the
occurrence of any




 

--------------------------------------------------------------------------------





Default, or otherwise authorized by this Mortgage (collectively, the “Advances”)
of whatever kind; provided, however, that nothing herein contained shall be
construed as making such Advances obligatory upon Lender, or as making Lender
liable for any loss, damage, or injury resulting from the nonpayment thereof The
Mortgagor covenants and agrees that within five (5) days after demand therefor
by the Lender, the Mortgagor will repay the Advances to the Lender, together
with interest thereon at the rate provided in the Loan Agreement and the Note
from the date incurred. All such Advances (and interest) shall be included in
the Indebtedness secured hereby, subject to the maximum amount of the
Indebtedness set forth above in Section 2.5 (“Maximum Amount”).


ARTICLE 5


DEFAULT AND REMEDIES


Section 5.1 Events of Default. Any of the following events shall be considered
an “Event of Default” as that term is used herein:


(a) Principal and Interest Payments. The Borrower fails to make payment when due
of any principal or interest installment on the Note or any other Indebtedness
to the Lender.


(b) Loan Agreement. The occurrence of an Event of Default as defined in the Loan
Agreement.


Section 5.2 Remedies. (a) Upon the occurrence of any Event of Default, the
Lender may take such action, without notice or demand, as it deems advisable to
protect and enforce its rights against the Mortgagor and in and to the
Collateral, including, but not limited to, the following actions, each of which
may be pursued concurrently or otherwise, at such time and in such order as the
Lender may determine, in its sole discretion, without impairing or otherwise
affecting the other rights and remedies of the Lender: (i) institute proceedings
for the complete foreclosure of this Mortgage in which case the Collateral or
any part thereof may be sold for cash or upon credit in one or more portions; or
(ii) to the extent permitted and pursuant to the procedures provided by
applicable law, institute proceedings for the partial foreclosure of this
Mortgage for the portion of the Indebtedness then due and payable, subject to
the continuing Lien of this Mortgage for the balance of the Indebtedness not
then due; or (iii) institute an action, suit or proceeding in equity for the
specific performance of any covenant, condition or agreement contained in this
Mortgage or the Loan Agreement; or (iv) recover judgment on the Note either
before, during or after any proceedings for the enforcement of this Mortgage; or
(v) apply for the appointment of a trustee, receiver, liquidator or conservator
of the Collateral, without regard for the adequacy of the security for the
Indebtedness and without regard for the solvency of the Mortgagor or of any
person, firm or other entity liable for the payment of the Indebtedness; or (vi)
pursue such other remedies as the Lender may have under applicable law.


(b) The proceeds or avails of any sale made under or by virtue of this Section,
together with any other sums which then may be held by the Lender under this
Mortgage,




 

--------------------------------------------------------------------------------



whether under the provisions of this Section or otherwise, shall be applied to
the Indebtedness in such manner as the Lender, in its sole discretion, shall
determine.


(c) Upon any sale made under or by virtue of this Section, the Lender may bid
for and acquire the Collateral or any part thereof and in lieu of paying cash
therefor may make settlement for the purchase price by crediting upon the
Indebtedness the net sales price after deducting therefrom the expenses of the
sale and the costs of the action and any other sums which the Lender is
authorized to deduct under this Mortgage.


Section 5.3 Collateral Account. Upon an Event of Default the Lender shall have
the right to require the Mortgagor to use a lockbox account (the “Collateral
Account”) at a bank selected by Lender. Upon an Event of Default the Collateral
Account shall be subject to access and withdrawal by the Lender only. Payments
due and payable on the Note may be debited from the Collateral Account. Upon an
Event of Default payments (in the form of checks, drafts, cash or otherwise)
received by the Mortgagor (and not paid directly to Lender) in satisfaction, in
whole or in part, of any Proceeds of Runs, Accounts or General Intangibles (or
Proceeds therefrom) of the Mortgagor shall be deposited by the Mortgagor in the
Collateral Account. The Mortgagor will deposit for credit to the Collateral
Account all such items of payment and remittances within two (2) business days
of the receipt thereof, and shall not commingle any such items of payment and
remittances with any of the Mortgagor’s other property. Funds in the Collateral
Account shall be subject to a security interest in favor of the Lender to secure
the Indebtedness, and the Lender may apply or cause to be applied (subject to
collection) any or all of the balance from time to time standing in the
Collateral Account against any amounts then due and payable under the
Indebtedness in such order as determined by the Lender.


Section 5.4 General Authority. The Mortgagor hereby irrevocably appoints the
Lender its agent and attorney in fact, with full power of substitution, in the
name of the Mortgagor or the Lender, for the sole use and benefit of the Lender,
but at the Mortgagor’s expense, to exercise, at any time and from time to time
while an Event of Default has occurred and is continuing, all or any of the
following powers with respect to all or any of the Collateral:


(i) to endorse the name of the Mortgagor upon any check, draft or other
instrument payable to the Mortgagor evidencing payment upon any Accounts or
General Intangible,


(ii) to notify postal service authorities to change the address for delivery of
the assigned payments of Collateral to a “lockbox” address designated and
controlled by the Lender, and to receive, open and dispose of assigned payments
of Collateral addressed to the Mortgagor,


(iii) to demand, sue for, collect, receive and give acquittance for any and all
Accounts and other monies due or to become due for or as Collateral or by virtue
thereof,
 




--------------------------------------------------------------------------------


 


(iv) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect to any of the Collateral, and


(v) to extend the time of payment of any or all of the Collateral and to make
any allowance and other adjustments with reference thereto.


The aforesaid mandate and power of attorney, being coupled with an interest, is
irrevocable so long as any of the Indebtedness remain outstanding.


Section 5.5 Accounts and Contracts. While an Event of Default has occurred and
is continuing, (i) the Mortgagor will make no material change to the terms of
any Account or Contract without the prior written permission of the Lender, and
(ii) the Mortgagor upon request of the Lender will promptly notify (and the
Mortgagor hereby authorizes the Lender so to notify) each account debtor in
respect of any Account or General Intangible that such Collateral has been
assigned to the Lender hereunder, and that any payments due or to become due in
respect of such Collateral are to be made directly to the Lender or its
designee.


Section 5.6 Sale. Upon the occurrence of an Event of Default, the Lender may
exercise all rights of a secured party under the UCC and other applicable law
(including the Uniform Commercial Code as in effect in another applicable
jurisdiction) and, in addition, the Lender may, without being required to give
any notice, except as herein provided or as may be required by mandatory
provisions of law, (i) withdraw all cash in the Collateral Account and apply
such cash and other cash, if any, then held by it as Collateral against the
Indebtedness or (ii) sell the Collateral or any part thereof at public or
private sale, for cash, upon credit or for future delivery, and at such price or
prices as the Lender may deem satisfactory. The Lender may be the purchaser of
any or all of the Collateral so sold at any public sale (or, if the Collateral
is of a type customarily sold in a recognized market or is of a type which is
the subject of widely distributed standard price quotations, at any private
sale). The Mortgagor will execute and deliver such documents and take such other
action as the Lender deems necessary or advisable in order that any such sale
may be made in compliance with law. Upon any such sale the Lender shall have the
right to deliver, assign and transfer to the purchaser thereof the Collateral so
sold. Each purchaser at any such sale shall hold the Collateral so sold to it
absolutely and free from any claim or right of whatsoever kind, including any
equity or right of redemption of the Mortgagor which may be waived, and the
Mortgagor, to the extent permitted by law, hereby specifically waives all rights
of redemption, stay or appraisal which it has or may have under any law now
existing or hereafter adopted. The Mortgagor agrees that ten (10) days prior
written notice of the time and place of any sale or other intended disposition
of any of the Collateral constitutes “reasonable notification” within the
meaning of the UCC, except that shorter or no notice shall be reasonable as to
any Collateral which is perishable or threatens to decline speedily in value or
is of a type customarily sold on a recognized market. The notice (if any) of
such sale shall (1) in case of a public sale, state the time and place fixed for
such sale, and (2) in the case of a private sale, state the day after which such
sale may be consummated. Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as
 


23

--------------------------------------------------------------------------------



the Lender may fix in the notice of such sale. At any such sale the Collateral
may be sold in one lot as an entirety or in separate parcels, as the Lender may
determine. The Lender shall not be obligated to make any such sale pursuant to
any such notice. The Lender may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the same may be so adjourned. In case of any sale
of all or any part of the Collateral on credit or for future delivery, the
Collateral so sold may be retained by the Lender until the selling price is paid
by the purchaser thereof, but the Lender shall not incur any liability in case
of the failure of such purchaser to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may again be sold upon like
notice.


Section 5.7 Set-Off. Upon the occurrence of any Event of Default, the Lender
shall have the right to set-off any funds of the Mortgagor in the possession of
the Lender against any amounts then due by the Mortgagor to the Lender pursuant
to the Mortgage.


Section 5.8 Confession of Judgment. For purposes of foreclosure under Louisiana
executory process procedures, the Mortgagor hereby acknowledges the Indebtedness
and confesses judgment in favor of Lender for the full amount of the
Indebtedness.


Section 5.9 Expenses. The Mortgagor will pay all reasonable expenses, including
but not limited to reasonable attorneys’ fees, incurred in connection with the
full protection and preservation of, and foreclosure, collection or other
realization of or on, the Collateral or this Mortgage, or in connection with the
enforcement of any of the Mortgagor’s obligations or the Lender’s rights and
remedies set forth herein, whether or not suit or any foreclosure proceedings
are filed. All insurance expenses and all expenses of protecting, storing,
warehousing, appraising, preparing for sale, handling, maintaining and shipping
the Collateral, any and all excise, property, sales, and use taxes imposed by
any federal, state or local authority on any of the Collateral, all expenses in
respect of periodic appraisals and inspections of the Collateral to the extent
the same may be requested from time to time, and all expenses in respect of the
sale or other disposition thereof shall be borne and paid by the Mortgagor. All
such expenses shall be treated as Advances as provided in Section 4.8 (“Advances
by Lender”) hereof and thus included in the Indebtedness secured hereby.


Section 5.10 Keeper. In the event the Collateral, or any part thereof, is seized
as an incident to an action for the recognition or enforcement of this Mortgage
by executory process, ordinary process, sequestration, writ of fieri facias or
otherwise, the Mortgagor and the Lender agree that the court issuing any such
order shall, if petitioned for by Lender, direct the applicable sheriff to
appoint as a keeper of the Collateral, the Lender or any agent designated by
Lender or any person named by the Lender at the time such seizure is effected.
This designation is pursuant to Louisiana Revised Statutes 9:5131 through 5135
and 9:5136 through 5140.2, as the same may be amended, and Lender shall be
entitled to all the rights and benefits afforded thereunder. It is hereby agreed
that the keeper shall be entitled to receive as compensation, in excess of its
reasonable costs and expenses incurred in the administration or preservation of
the Collateral, an amount equal to two percent of the gross revenues of the
Collateral, which shall be






24

--------------------------------------------------------------------------------



included as Indebtedness secured by this Mortgage. The designation of keeper
made herein shall not be deemed to require Lender to provoke the appointment of
such a keeper.


Section 5.11 Waivers. The Mortgagor waives in favor of the Lender any and all
homestead exemptions and other exemptions of seizure or otherwise to which
Mortgagor is or may be entitled under the constitution and statutes of the State
of Louisiana insofar as the Collateral is concerned. The Mortgagor further
waives: (a) the benefit of appraisement as provided in Louisiana Code of Civil
Procedure Articles 2332, 2336, 2723 and 2724, and all other laws conferring the
same; (b) the demand and three days delay accorded by Louisiana Code of Civil
Procedure Article 2721; (c) the notice of seizure required by Louisiana Code of
Civil Procedure Articles 2293 and 2721; (d) the three days delay provided by
Louisiana Code of Civil Procedure Articles 2331 and 2722; and (e) the benefit of
the other provisions of Louisiana Code of Civil Procedure Articles 2331, 2722
and 2723, not specifically mentioned above.


Section 5.12 Authentic Evidence. Any and all declarations of facts made by
authentic act before a notary public in the presence of two witnesses by a
person declaring that such facts lie within his knowledge, shall constitute
authentic evidence of such facts for the purpose of executory process. The
Mortgagor specifically agrees that such an affidavit by a representative of the
Lender as to the existence, amount, terms and maturity of the Indebtedness and
of a default thereunder shall constitute authentic evidence of such facts for
the purpose of executory process.


Section 5.13 Assemble Collateral. For the purpose of enforcing any and all
rights and remedies under this Mortgage the Lender may (i) require the Mortgagor
to, and the Mortgagor agrees that it will, at its expense and upon the request
of the Lender, forthwith assemble all or any part of the Collateral as directed
by the Lender and make it available at a place designated by the Lender which
is, in its opinion, reasonably convenient to the Lender and the Mortgagor,
whether at the premises of the Mortgagor or otherwise, and Lender shall be
entitled to specific performance of this obligation, (ii) to the extent
permitted by applicable law of this or any other state, enter, with or without
process of law and without breach of the peace, any premise where any of the
Collateral is or may be located, and without charge or liability to it seize and
remove such Collateral from such premises, (iii) have access to and use the
Mortgagor’s books and records relating to the Collateral, and (iv) prior to the
disposition of the Collateral, store or transfer it without charge in or by
means of any storage or transportation facility owned or leased by the
Mortgagor, process, repair or recondition it or otherwise prepare it for
disposition in any manner and to the extent the Lender deems appropriate and, in
connection with such preparation and disposition, use without charge any
trademark, trade name, copyright, patent or technical process used by the
Mortgagor.


Section 5.14 Limitation on Duty of Lender. Beyond the exercise of reasonable
care in the custody thereof, the Lender shall have no duty as to any Collateral
in its possession or control or in the possession or control of any agent or
bailee or any income thereon. The Lender shall be deemed to have exercised
reasonable care in the custody of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which it accords
its
 


 

--------------------------------------------------------------------------------



own property, and shall not be liable or responsible for any loss or damage to
any of the Collateral, or for any diminution in the value thereof, by reason of
the act or omission of any warehouse man, carrier, forwarding agency, consignee
or other agent or bailee selected by the Lender in good faith.


Section 5.15 Appointment of Agent. At any time or times, in order to comply with
any legal requirement in any jurisdiction, the Lender may appoint a bank or
trust company or one or more other Persons with such power and authority as may
be necessary for the effectual operation of the provisions hereof and may be
specified in the instrument of appointment.


ARTICLE 6


MISCELLANEOUS


Section 6.1 Notices. Any notice or demand which, by provision of this Mortgage,
is required or permitted to be given or served to the Mortgagor and the Lender
shall be deemed to have been sufficiently given and served for all purposes if
made in accordance with the Loan Agreement to the following addresses:


If to Mortgagor:
 NGS Sub. Corp.
 
 820 Gessner, Suite 1340
 
 Houston, Texas 77024
     
 Attention: Robert S. Hlerlin
   
If to Lender:
 Prospect Energy Corporation
 
 10 East 40th Street, Suite 4400
 
 New York, New York 10016
     
 Attention: John Barry



Section 6.2 Amendment. Neither this Mortgage nor any provisions hereof may be
changed, waived, discharged or terminated orally or in any manner other than by
an authentic instrument in writing signed by the party against whom enforcement
of the change, waiver, discharge or termination is sought.


Section 6.3 Invalidity. In the event that any one or more of the provisions
contained in this Mortgage shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Mortgage.


Section 6.4 Waivers. No course of dealing on the part of the Lender, its
officers, employees, consultants or agents, nor any failure or delay by the
Lender with respect to




26

--------------------------------------------------------------------------------



exercising any of its rights, powers or privileges under this Mortgage shall
operate as a waiver thereof


Section 6.5 Cumulative Rights. The rights and remedies of the Lender under this
Mortgage and the Collateral Documents shall be cumulative, and the exercise or
partial exercise of any such right or remedy shall not preclude the exercise of
any other right or remedy.


Section 6.6 Titles of Articles, Sections and Subsections. All titles or headings
to articles, sections, subsections or other divisions of this Mortgage or the
exhibits hereto are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such articles, sections, subsections or other divisions, such other content
being controlling as to the agreement between the parties hereto.


Section 6.7 Singular and Plural. Words used herein in the singular, where the
context so permits, shall be deemed to include the plural and vice versa. The
definitions of words in the singular herein shall apply to such words when used
in the plural where the context so permits and vice versa.


Section 6.8 Termination. Upon full and final payment and performance of the
Indebtedness and the termination of the Loan Agreement, this Mortgage shall
terminate, and the Lender shall pay to the Mortgagor all amounts then remaining
in the possession of the Lender from collections on or proceeds of the
Collateral. Upon request of the Mortgagor, the Lender shall execute and deliver
to the Mortgagor at the Mortgagor’s expense such termination statements as the
Mortgagor may reasonably request to evidence such termination.


Section 6.9 Successors and Assigns. (a) All covenants and agreements contained
by or on behalf of the Mortgagor in this Mortgage shall bind its successors and
assigns and shall inure to the benefit of the Lender and its successors and
assigns.


(b) This Mortgage is for the benefit of the Lender and for such other Person or
Persons as may from time to time become or be the holders of any of the
Indebtedness, and this Mortgage shall be transferrable and negotiable, with the
same force and effect and to the same extent as the Indebtedness may be
transferrable, it being understood that, upon the transfer or assignment by the
Lender of any of the Indebtedness, the legal holder of such Indebtedness shall
have all of the rights granted to the Lender under this Mortgage. The Mortgagor
specifically agrees that upon any transfer of all or any portion of the
Indebtedness, this Mortgage shall secure with retroactive rank the then existing
Indebtedness to the transferee and any and all Indebtedness to such transferee
thereafter arising.


(c) If less than all of the Indebtedness secured by this Mortgage is
transferred, each part of such Indebtedness shall share pro-rata in the security
of this Mortgage as provided by Louisiana Civil Code Article 3311, and the
Lender or subsequent transfer or shall not be deemed to have warranted or agreed
to have subordinated any remaining or future Indebtedness to that portion of
such Indebtedness transferred.
 


27

--------------------------------------------------------------------------------



(d) The Mortgagor hereby recognizes and agrees that the Lender may, from time to
time, one or more times, transfer all or any portion of the Indebtedness to one
or more third parties. Such transfers may include, but are not limited to, sales
of participation interests in such Indebtedness in favor of one or more third
party lenders. Upon any transfer of all or any portion of the Indebtedness, the
Lender may transfer and deliver any or all of the Collateral to the transferee
of such Indebtedness and such Collateral shall secure any and all of the
Indebtedness in favor of such a transferee then existing and thereafter arising,
and after any such transfer has taken place, the Lender shall be fully
discharged from any and all future liability and responsibility to the Mortgagor
with respect to such Collateral, and the transferee thereafter shall be vested
with all the powers, rights and duties with respect to such Collateral.


SECTION 6.10 GOVERNING LAW. THIS MORTGAGE IS MADE UNDER AND SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE UNITED STATES OF AMERICA AND
THE STATE OF LOUISIANA.


Section 6.11 Certificates. The production of mortgage, conveyance, tax research
or other certificates is waived by consent, and the Mortgagor agrees to hold me,
Notary, harmless for failure to procure and attach same.


Section 6.12 Acceptance. Pursuant to Louisiana Civil Code Article 3289, this
Mortgage need not be signed by the Lender, and the Mortgagor hereby confirms
that the Lender’s consent to and acceptance of this Mortgage shall be
irrevocably presumed.




28

--------------------------------------------------------------------------------



THUS DONE AND PASSED in the place and on the day and in the month and year
hereinabove written, in the presence of the two undersigned witnesses who
hereunto sign their names with the Mortgagor and me, Notary, after due reading
of the whole.
 

 WITNESSES:    MORTGAGOR: NGS SUB. CORP.        

 By:   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:
Title:




--------------------------------------------------------------------------------

 NOTARY PUBLIC




29

--------------------------------------------------------------------------------


